        Case 4:20-cv-05081-SAB    ECF No. 29   filed 05/10/21   PageID.429 Page 1 of 2

                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
 1                                                                EASTERN DISTRICT OF WASHINGTON



 2                                                                May 10, 2021
                                                                       SEAN F. MCAVOY, CLERK
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 MARIA G. SAMANIEGO, an individual,
10               Plaintiff,                        No. 4:20-CV-05081-SAB
11               v.
12 STATE FARM MUTUAL                               ORDER GRANTING
13 AUTOMOBILE INSURANCE                            STIPULATED MOTION TO
14 COMPANY, a foreign insurance company,           DISMISS
15 and KIMBERLY M. ROBINSON,
16 individually and the marital community
17 thereof, if any,
18               Defendants.
19
20
21         Before the Court is the parties’ Stipulated Motion to Dismiss, ECF No. 28.
22 The parties jointly stipulate and move for dismissal of the claims asserted in the
23 above-entitled action with prejudice and without costs or fees. The Court finds
24 good cause to grant the motion.
25 //
26 //
27 //
28 //

     ORDER GRANTING STIPULATED MOTION FOR DISMISSAL # 1
      Case 4:20-cv-05081-SAB     ECF No. 29    filed 05/10/21   PageID.430 Page 2 of 2



 1        Accordingly, IT IS HEREBY ORDERED:
 2        1.    The parties’ Stipulated Motion to Dismiss, ECF No. 28, is
 3 GRANTED.
 4        2.    The above-captioned case is dismissed with prejudice and without an
 5 award of costs or fees to any party.
 6        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 7 this Order, provide copies to counsel, and close the file.
 8        DATED this 10th day of May 2021.
 9
10
11
12
13                                                   Stanley A. Bastian
14                                            Chief United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR DISMISSAL # 2
